 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 429 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2004 
Mr. LaTourette (for himself, Mr. Case, Mr. Hoekstra, Mr. Brown of South Carolina, and Mr. Pickering) submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Recognizing the sacrifices of individuals working in Iraq under United States Government contracts, expressing sympathy to those individuals injured or taken captive in Iraq, and expressing condolences to the families of those individuals killed in Iraq. 
 
Whereas the deaths on March 31, 2004, in Fallujah, Iraq, of four individuals employed by Blackwater Security Consulting, a division of Blackwater USA, located in Moyock, North Carolina, and the deaths on April 9, 2004, outside of Baghdad, of four individuals employed by Kellogg Brown and Root, a unit of the Halliburton Company, heightened awareness in the United States of the daily peril faced by thousands of such individuals employed by entities carrying out work in Iraq under contracts with the United States Government for the reconstruction of Iraq; 
Whereas the four individuals employed by Blackwater Security Consulting, Jerry Zovko, 32, of Euclid, Ohio; Wesley J. Batalona, 48, of Honokaa, Hawaii; Michael Teague, 38, of Clarksville, Tennessee; and Scott Helvenston, 38, of Oceanside, California, were killed when the vehicle they were traveling in was hit by rocket-propelled grenades in a rebel ambush in Fallujah; 
Whereas, prior to working for Blackwater Security Consulting, all four men had served their country with honor as members of the United States Armed Forces, and left behind wives, children, parents, siblings, and friends; 
Whereas the four individuals employed by Kellog Brown and Root, Stephen Hulett, 48, of Manistee, Michigan; Jack Montague, 52, of Pittsburg, Illinois; Jeffery Parker, 45, of Lake Charles, Louisiana; and Tony Johnson, 47, of Riverside, California, were killed after an attack on their transportation convoy, leaving behind wives, children, parents, siblings, and friends; 
Whereas the work of thousands of individuals employed by entities carrying out work in Iraq under contracts with the United States Government is vital to the reconstruction of Iraq, the safety of United States Armed Forces in Iraq, and the triumph of democracy in Iraq; 
Whereas these individuals perform necessary work in a highly professional manner and place their lives at risk each day, including by providing security for members of the United States Armed Forces and for other individuals and entities, delivering fuel and food, and assisting in the reconstruction of Iraq’s infrastructure, among other things; 
Whereas Congress and the American people have great pride in these individuals and strongly support them; and 
Whereas these individuals are to be commended for their willingness to assist in the reconstruction of Iraq and the pursuit of democracy: Now, therefore, be it  
 
That Congress— 
(1)recognizes the sacrifices of individuals employed by entities carrying out work in Iraq under contracts with the United States Government for the reconstruction of Iraq; 
(2)expresses sympathy to those individuals injured or taken captive in Iraq; and  
(3)expresses condolences to the families of those individuals killed in Iraq, including— 
(A)to the families of Jerry Zovko, 32, of Euclid, Ohio; Wesley J. Batalona, 48, of Honokaa, Hawaii; Michael Teague, 38, of Clarksville, Tennessee; and Scott Helvenston, 38, of Oceanside, California, who were killed on March 31, 2004, in Fallujah, Iraq; and 
(B)to the families of Stephen Hulett, 48, of Manistee, Michigan; Jack Montague, 52, of Pittsburg, Illinois; Jeffery Parker, 45, of Lake Charles, Louisiana; and Tony Johnson, 47, of Riverside, California, who were killed on April 9, 2004, outside of Baghdad.   
 
 
